Duckworth, Chief Justice,
concurring specially. I am fully convinced that the decisions upon which the opinion rests erroneously construe the Constitution wherein the jurisdiction of this court is fixed. Those decisions and the numerous other de*325cisiohs hold without qualification that, where the constitutional provision is plain 'and unambiguous, the Court of Appeals and not this court has jurisdiction to apply the Constitution to any given state of facts, irrespective of what the facts may be. Until and unless overruled by a decision of this court, concurred in by all the Justices, those decisions are controlling. And since it is impossible at this time to obtain a concurrence of all the Justices to that effect, I have no choice but to follow them, which requires a concurrence in the transfer of the writ of error to the Court of Appeals. I am authorized to state that Justices Head, Candler, and Hawkins join me in this special concurrence.